Citation Nr: 1527883	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  10-08 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to increases in the ratings for tension headaches (currently assigned staged ratings of 0 percent prior to November 28, 2007, 10 percent from that date to July 18, 2012, and 30 percent from that date).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 1979 to April 1982.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO) that reconsidered the Veteran's claim following receipt of additional evidence after a September 2007 rating decision had decided the claim, and increased the rating for tension headaches to 10 percent, effective November 28, 2007.  An interim (September 2012) rating decision further increased the rating for tension headaches to 30 percent, effective July 18, 2012.  [The Agency of Original Jurisdiction (AOJ) has characterized the matter on appeal as involving two separate issues: entitlement to an effective date earlier than July 18, 2012, for the assignment of a 30 percent rating for tension headaches, and entitlement to a rating in excess of 30 percent from that date.  The issue is characterized as stated on the preceding page to reflect that staged ratings have been assigned, and that all "stages" are on appeal.]  In April 2015, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  Additional evidence, including employment records, has been added to the record since the most recent supplemental statement of the case (SSOC) was issued in November 2014, without a waiver of AOJ initial consideration.  The AOJ will have opportunity to review the additional evidence in the first instance on remand.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


REMAND

The Board finds that further development of the record is necessary for a proper adjudication of the instant claim.  Specifically, it appears that pertinent (and perhaps critical) evidence (employment records) is outstanding.  At the April 2015 Board hearing, the Veteran reported being granted leave from work (under the Family and Medical Leave Act (FMLA)) "quite often" due to his tension headaches.  In May 2015, he submitted some employment records showing he took leave under FMLA, but the records documenting the specific amount of sick days taken are for only a fraction of the period under consideration (they extend from July 2013 to December 2014), and do not identify the justification for the sick leave taken.  As impact on employment is a specific criterion in rating the disability at issue, complete information regarding the regarding the impact the headaches have had on employment throughout the evaluation period, including frequency and duration of time lost from work (and any accommodations provided) due to the headaches is needed.  

Furthermore, the Veteran's tension headaches are currently rated 30 percent under Code 8199-8100 (for characteristic prostrating attacks occurring on an average once a month over the last several months).  He was most recently examined by VA for the headaches in August 2014.  At the April 2015 hearing, he reported having prostrating attacks 3 to 4 times a week.  In light of the allegation of worsening, a contemporaneous examination to assess the tension headaches is necessary.  

[The appellant is advised that a governing regulation provides that when evidence requested in connection with a claim for VA benefits (to include identifying information and releases for private records) is not furnished within 1 year following the request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a).]

The case is REMANDED for the following:

1. The AOJ should ask the appellant to identify each of his employers from November 2006 to the present (accounting for all time periods), provide the approximate dates of employment with each, and provide releases for VA to secure complete employment records bearing on the instant claim for increase (i.e., identifying all time lost from work due to the headaches, accommodations for disability, any work restrictions, etc.).  He must specifically provide such release for complete so pertinent records from the Cook County Health & Hospitals System).  The AOJ should secure for association with the record complete pertinent employment records from all employers identified.  If any such records are unavailable, the reason for their unavailability must be noted in the record.  If any employment records sought are not received pursuant to VA's request, the AOJ should advise the appellant that ultimately it is his responsibility to ensure that such private records are received.  If he does not respond to the request for complete identifying information and all authorizations for VA to secure employment records needed, the claim should be further processed under 38 C.F.R. § 3.158(a) (after the Veteran has been afforded the period of time specified in that regulation to respond).  (If he provides only a partial response, he should be advised that the response is incomplete and of what else is needed, and afforded opportunity to complete his submission.  If (and only if) the action sought above is all completed (and the claim is not processed under 38 C.F.R. § 3.158(a)), the AOJ should proceed to the further development sought below.

2. The AOJ should secure for association with the record updated records of all VA treatment the Veteran has received for his headaches from October 2014 to the present (to specifically include of his treatment at the Jesse Brown VA Medical Center (VAMC)).  If any such records are unavailable, the reason for their unavailability must be explained for the record, and the Veteran should be so advised.

3. Thereafter, the AOJ should arrange for the Veteran to be afforded a neurological examination to assess the current severity of his service-connected tension headaches.  The Veteran's record (to include this remand, and the employment records sought) must be reviewed by the examiner in conjunction with the examination.  Upon review of the record and interview and examination of the Veteran, the examiner should provide an opinion as to which of the following best describes the severity, frequency, and duration of the Veteran's headaches:

a) Characteristic prostrating attacks occurring on an average once a month over last several months, or 

b) Very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The examiner must explain the rationale for all opinions.

4. The AOJ should then review the record, arrange for any further development deemed necessary, and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

